Quillian, Presiding Judge.
Appellant’s wife obtained a divorce and was given custody of their children. This is an appeal by the natural father, the appellant, from the judgment of the Superior Court of DeKalb County granting the petition of the husband of appellant’s former wife to adopt appellant’s children. Held:
1. In appellant’s notice of appeal, he directed that no transcript be filed. His single enumeration of error is: "... there was insufficient evidence to sustain the verdict of the trial court.” "Without a transcript of the proceedings below, we must assume that the evidence supports the trial court’s 'Findings of Fact.’ ” Johnson v. Johnson, 242 Ga. 339, 340 (249 SE2d 22). This enumeration is without merit.
2. Alleged error which is argued in the brief but is not enumerated as error will not be considered. Calhoun v. Patrick, 116 Ga. App. 303 (157 SE2d 31).

Judgment affirmed.


Smith and Birdsong, JJ., concur.